DISMISS; and Opinion Filed July 9, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00581-CR

                            ISAIAH MAURICE HILL, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F11-34630-X

                            MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Lang-Miers
       Isaiah Maurice Hill was convicted, following the adjudication of his guilt, of aggravated

assault with a deadly weapon.     Appellant pleaded true to the allegations in the motion to

adjudicate guilt and was sentenced to ten years’ imprisonment pursuant to a plea bargain

agreement. He waived his right to appeal as part of the agreement. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified that appellant has no right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

2013); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
          We dismiss the appeal for want of jurisdiction. 1




                                                                            /Elizabeth Lang-Miers/
                                                                            ELIZABETH LANG-MIERS
                                                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47

150581F.U05




   1
       Due to our disposition of the appeal, we take no action on appellant’s June 29, 2015 pro se “motion to overturn conviction.”



                                                                      –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ISAIAH MAURICE HILL, Appellant                       On Appeal from the Criminal District Court
                                                     No. 6, Dallas County, Texas
No. 05-15-00581-CR         V.                        Trial Court Cause No. F11-34630-X.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices Francis and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 9th day of July, 2015.




                                               –3–